Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yongsok Choi on 5/18/2022.
The application has been amended as follows: 
In claim 1, line 12, replace “an instruction” with --a movement instruction--
In claim 1, line 14, replace “the mobile unit” with --the selected mobile unit--
In claim 1, line 17, replace “the mobile unit” with --the selected mobile unit--
In claim 4, line 2, replace “the instruction” with --the movement instruction--
In claim 5, line 2, replace “the locked loading space” with --the loading space--
In claim 8, line 9, replace “the mobile unit candidates” with --a plurality of mobile unit candidates--
In claim 8, line 14, replace “the mobile unit” with --the selected mobile unit--
In claim 8, line 17, replace “the mobile unit” with --the selected mobile unit--
In claim 8, line 20, replace “the mobile unit” with --the selected mobile unit--
In claim 9, line 2, replace “determining, by a server, an area; acquiring, by the server for a mobile unit having a lockable and unlockable loading space for loading a package, a pickup request” with --determining, by a server for a mobile unit having a lockable and unlockable loading space for loading a package, an area; acquiring, by the server, a pickup request--
In claim 9, line 7, replace “the mobile unit candidates” with --a plurality of mobile unit candidates--
In claim 9, line 12, replace “the mobile unit” with --the selected mobile unit--
In claim 9, line 15, replace “the mobile unit” with --the selected mobile unit--
In claim 9, line 18, replace “the mobile unit” with --the selected mobile unit--
In claim 13, line 3, replace “the mobile unit” with --the selected mobile unit--
In claim 13, line 4, replace “the mobile unit” with --the selected mobile unit--
In claim 13, line 5, replace “the mobile unit” with --the selected mobile unit--
In claim 14, line 2, replace “comprising:” with --comprise:--
In claim 14, line 3, replace “the mobile unit” with --the selected mobile unit--
In claim 14, line 4, replace “the mobile unit” with --the selected mobile unit--
In claim 14, line 5, replace “the mobile unit” with --the selected mobile unit--
In claim 15, line 3, replace “the mobile unit” with --the selected mobile unit--
In claim 15, line 4, replace “the mobile unit” with --the selected mobile unit--
In claim 15, line 5, replace “the mobile unit” with --the selected mobile unit--
In claim 16, line 3, replace “a terminal of a person that transmitted the pickup request.” with --the user terminal.--
In claim 17, line 2, replace “comprising:” with --comprise:--
In claim 17, line 3, replace “a terminal of a person that transmitted the pickup request.” with --the user terminal.--
In claim 18, line 3, replace “a terminal of a person that transmitted the pickup request.” with --the user terminal.--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 9, Examiner deems a package delivery method comprising: determining, by a server for a mobile unit having a lockable and unlockable loading space for loading a package, an area; acquiring, by the server, a pickup request to pick up a package with the mobile unit from a user terminal, the mobile unit driving a predetermined number of laps of a route and stopping at a plurality of predetermined locations; selecting, by the server, the mobile unit from among a plurality of mobile unit candidates based on location information of each of the mobile unit candidates and a location specified by the pickup request when a plurality of mobile unit candidates are present in the area; supplying, by the server, the selected mobile unit with an instruction for causing the selected mobile unit to move to the specified location; receiving a notification of a completion of a pickup of the package from the selected mobile unit; receiving, from a delivery server, a transfer request of the package including an address of a transfer place designated by the delivery server; transmitting a package transfer instruction to the selected mobile unit, the package transfer instruction including information that identifies the package, and information indicating the address of the transfer place, and receiving a notification of a completion of a transfer of the package from the selected mobile unit to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a mobile unit package delivery method including receiving a notification of a completion of a pickup of the package from the selected mobile unit; receiving, from a delivery server, a transfer request of the package including an address of a transfer place designated by the delivery server; transmitting a package transfer instruction to the selected mobile unit, the package transfer instruction including information that identifies the package, and information indicating the address of the transfer place, and receiving a notification of a completion of a transfer of the package from the selected mobile unit. 
Dixon et al. (2019/0019149) is deemed the closest prior art of record and teaches a method for on demand logistics management including a processor configured to receive an on-demand request, the request indicating an on-demand location for an on-demand transaction, determine locations of a plurality of vehicles on a plurality of delivery routes, determine whether the on-demand location is within a threshold distance of at least one of the plurality of delivery routes based on the vehicle locations and assign the on-demand transaction to a vehicle based on the determination. Dixon appears to be silent, however, on the method further comprising receiving a notification of a completion of a pickup of the package from the selected mobile unit; receiving, from a delivery server, a transfer request of the package including an address of a transfer place designated by the delivery server; transmitting a package transfer instruction to the selected mobile unit, the package transfer instruction including information that identifies the package, and information indicating the address of the transfer place, and receiving a notification of a completion of a transfer of the package from the selected mobile unit. 
Claim(s) 4-5, 12-13 and 16, 14 and 17, and 15 and 18  depend(s) from claim(s) 1, 8, and 9, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669